(For syllabus, see Rice Oil Co. v. Toole County, ante, p. 427.)
This case is a companion to case No. 6512, Rice Oil Co. v.Toole County, ante, p. 427, 284 P. 145, and is substantially identical with that; the only difference between the two being that the present case is to recover the sum paid under protest when the first installment of the 1926 taxes was paid, whereas case No. 6512 relates to the second installment of such taxes.
By an error plaintiff paid but $990.76 under protest, the amount of the tax paid by it at the time being $6,095.88. As will be seen by reference to the opinion in cause No. 6512, plaintiff was liable for the sum of $4,028.93 only, and, but for its error in paying but $990.76 under protest, it would have been entitled to recover considerably in excess of that *Page 435 
sum. It is, however, entitled to judgment for the amount which it did pay under protest, and the judgment is affirmed.
ASSOCIATE JUSTICES MATTHEWS, FORD and ANGSTMAN, and HONORABLE WILLIAM L. FORD, District Judge, sitting in place of MR. JUSTICE GALEN, absent on account of illness, concur.